DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 15 January 2021, the amendments to the claims have been entered into the application.  By this amendment, no claims were cancelled, claim 16 was added, and claims 1-16 are currently pending in the application with claims 14 & 15 withdrawn from further consideration as indicated below.
Election/Restrictions
Claim(s) 14 and 15 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims are directed to method of using the booster assembly as compared to independent claim 1 that is directed to the product.  The inventions are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In this case the product can be used in materially different processes of using that product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 14-15 is/are withdrawn from 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2014/0345486 by Most et al (Most) in view of South African Patent Document Application ZA 2002/3212 by Skeffington et al (Skeffington).
Regarding claim 1, Most discloses a retention device adapted to retain detonators inside a booster, said booster comprising: an explosive charge, a through hole comprising a first end and a second end, and a blind hole comprising one end, wherein the retention device comprises, at least one substantially flat portion, at least one outer face and at least one inner face (See at least Figures 1, 2, 5, 5B, 5C and 6).
Most does not disclose the flexible holding means or its specific details.
Skeffington, a related prior art reference, discloses at least one flexible holding means located substantially in said at least one substantially flat portion, and can be accessed or handled by an operator from the at least one outer face, at least one first opening located in said at least one substantially flat portion, and at least one second opening located in said at least one substantially flat portion, wherein the at least one 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Most with the noted teachings of Skeffington.  The suggestion/ motivation for doing so would have been to utilize an art recognized equivalent structure to perform the given function with a reasonable expectation of success.
Regarding claim 2, Most further discloses additionally comprising a protective element, said protective element comprising a substantially flat surface with a recess, said recess being adapted for housing the at least one substantially flat portion, the at least one flexible holding means, the at least one first opening and the at least one second opening, allowing the operation of the at least one flexible holding means (See at least Figure 5, clearly illustrated).
Regarding claim 5, Skeffington further discloses wherein the flexible holding means is a flange connected to the at least one substantially flat portion, in which the flange comprises an edge adapted to retain a detonator in the blind hole (See at least Figures 15-17, clearly illustrated).
Regarding claim 6, Most further discloses wherein the at least one substantially flat portion and the substantially flat surface of the protective element are connected through a wall (See at least Figures 5-6, clearly illustrated).
Regarding claim 7, Skeffington further discloses wherein the flange comprises a free end defined as a conical or flat, and inclined surface of revolution (See at least Figures 15-17, clearly illustrated).
Regarding claim 8, Skeffington further discloses wherein the retention device is prismatic or cylindrical (See at least Figures 15-17, clearly illustrated).
Regarding claim 9, Most further discloses wherein the retention device is located at one of the ends of the booster (See at least Figures 2, 5, and 6, clearly illustrated).
Regarding claim 10, Most further discloses wherein the booster has a cylindrical or prismatic shape (See at least Figures 2, 5, and 6, clearly illustrated).
Regarding claim 11, Most further discloses a case, wherein the case of the booster is adapted to contain the explosive charge and the retention device is located at a first end of the case (See at least Figures 2, 5, and 6, clearly illustrated).
Regarding claim 13, Most further discloses at least one through hole in the explosive charge and at least one blind hole in the explosive charge, such that the longitudinal axis of each through hole coincides with the longitudinal axis of each first opening of the retention device and the longitudinal axis of each blind hole coincides with the longitudinal axis of each second opening of the retention device (See at least Figures 5-6, clearly illustrated).
Regarding claim 16, Skeffington further discloses wherein the flexible holding means are moved using a finger or tool (The arrangement disclosed by Skeffington is clearly capable of being moved using a finger or tool, though the reference may not disclose such a manipulation).
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Most in view of Skeffington as applied to claims 1 and 11 above, and further in view of U.S. Patent 3,407,730 issued to Griffith (Griffith).
Regarding claim 3, Most as modified by Skeffington does not disclose the specific details as claimed.
Griffith, a related prior art reference, discloses one or more centering ribs arranged in the at least one substantially flat portion and substantially next to each at least one second opening, the one or more centering ribs being adapted to guide a detonator through each at least one second opening when said detonator is introduced in said at least one second opening (See at least Figure 1 and Col. 2 Lines 68-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Most as modified by Skeffington above with the noted teachings of Griffith.  The suggestion/ motivation for doing so would have been to ensure the detonator is centered when inserted as indicated by Griffith.
Regarding claim 12, Most as modified by Skeffington does not disclose a cover located at a second end of the case.
Griffith, a related prior art reference, discloses a cover located at a second end of the case (See at least Col. 4 Lines 40-42).
.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Most in view of Skeffington as applied to claim 1 above, and further in view of European Patent Application Publication EP 2177866 by Della Bella (Della Bella).
Regarding claim 4, Most as modified by Skeffington does not discloses two second openings.
Della Bella, a related prior art reference, discloses two second openings (See at least Figures 4-6 and Paragraph 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Most as modified by Skeffington above with the noted teachings of Della Bella.  The suggestion/ motivation for doing so would have been to provide multiple detonator openings to enable more control of the detonation of the booster during blasting.
Response to Arguments
In response to the applicant’s arguments regarding the section 112 rejections, the examiner offers the following:  The amendments to claims 14 and 15 have changed the claims from being interpreted as dependent claims to being interpreted as independent claims.  Based on the change in interpretation of the claims, the examiner has withdrawn these claims via election by original presentation, and the 
In response to the applicant’s argument that proper reasoning for the combination was not sufficiently articulated in the rejection, the examiner offers the following:  MPEP Section 2141 III. States “RATIONALES TO SUPPORT REJECTIONS UNDER 35 U.S.C. 103
Once the Graham factual inquiries are resolved, Office personnel must determine whether the claimed invention would have been obvious to one of ordinary skill in the art.
The obviousness analysis cannot be confined by . . . overemphasis on the importance of published articles and the explicit content of issued patents. . . . . In many fields it may be that there is little discussion of obvious techniques or combinations, and it often may be the case that market demand, rather than scientific literature, will drive design trends.KSR, 550 U.S. at 419, 82 USPQ2d at 1396.
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id . In 
If the search of the prior art and the resolution of the Graham factual inquiries reveal that an obviousness rejection may be made using the familiar teaching-suggestion-motivation (TSM) rationale, then such a rejection is appropriate. Although the Supreme Court in KSR cautioned against an overly rigid application of TSM, it also recognized that TSM was one of a number of valid rationales that could be used to determine obviousness. (According to the Supreme Court, establishment of the TSM approach to the question of obviousness "captured a helpful insight." 550 U.S. at 418, 82 USPQ2d at 1396 (citing In re Bergel, 292 F.2d 955, 956-57, 130 USPQ 206, 207-208 (1961)). Furthermore, the Court explained that "[t]here is no necessary inconsistency between the idea underlying the TSM test and the Graham analysis." 550 U.S. at 419, 82 USPQ2d at 1396. The Supreme Court also commented that the Federal Circuit "no doubt has applied the test in accord with these principles [set forth in KSR] in many cases." Id. Office personnel should also consider whether one or more of the other rationales set forth below support a conclusion of obviousness. The Court in KSR identified a number of rationales to support a conclusion of obviousness which are 
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.” 
The examiner points to elements B above, “Simple substitution of one known element for another to obtain predictable results”, which shows that the examiner’s reasoning for the combination is clearly supported by the rationales set forth in the MPEP even though different wording was utilized by the examiner in the rejection, therefore the rejection is maintained.
In response to the applicant’s arguments that the device disclosed by Skeffington cannot be accessed from the outside of the booster, the examiner offers the following:  The examiner has reviewed the Skeffington reference and cannot find any structure within the reference that would interfere with manipulation from outside the booster, though the reference does not disclose such a manipulation as a method of removal, the examiner argues that such a manipulation is possible, therefore, 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641